 



EXHIBIT 10.L
EL PASO ENERGY CORPORATION
STRATEGIC STOCK PLAN
Amended and Restated Effective as of December 3, 1999

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
SECTION 1
  PURPOSES     1  
 
           
SECTION 2
  DEFINITIONS     1  
2.1
  Beneficiary     1  
2.2
  Board of Directors     1  
2.3
  Cause     1  
2.4
  Change in Control     2  
2.5
  Code     3  
2.6
  Common Stock     3  
2.7
  Company     3  
2.8
  Exchange Act     3  
2.9
  Fair Market Value     3  
2.10
  Good Reason     4  
2.11
  Management Committee     4  
2.12
  Option     5  
2.13
  Option Price     5  
2.14
  Participant     5  
2.15
  Performance Goals     5  
2.16
  Performance Period     5  
2.17
  Permanent Disability or Permanently Disabled     5  
2.18
  Plan Administrator     6  
2.19
  Restricted Stock     6  
2.20
  Rule 16b-3     6  
2.21
  Section 16 Insider     6  
2.22
  Subsidiary     6  
2.23
  Total Shareholder Return     6  
 
           
SECTION 3
  ADMINISTRATION     6  
 
           
SECTION 4
  ELIGIBILITY     7  
 
           
SECTION 5
  SHARES AVAILABLE FOR THE PLAN     7  
 
           
SECTION 6
  STOCK OPTIONS     8  
 
           
SECTION 7
  STOCK APPRECIATION RIGHTS     13  
 
           
SECTION 8
  LIMITED STOCK APPRECIATION RIGHTS     15  
 
           
SECTION 9
  RESTRICTED STOCK     16  
 
           
SECTION 10
  REGULATORY APPROVALS AND LISTING     18  

          E1 Paso Energy Corporation       Table of Contents Strategic Stock
Plan        

i



--------------------------------------------------------------------------------



 



             
SECTION 11
  EFFECTIVE DATE AND TERM OF PLAN     18  
 
           
SECTION 12
  GENERAL PROVISIONS     19  
 
           
SECTION 13
  COMPLIANCE WITH RULE 16b-3     21  
 
           
SECTION 14
  AMENDMENT, TERMINATION OR DISCONTINUANCE OF THE PLAN     21  

          E1 Paso Energy Corporation       Table of Contents Strategic Stock
Plan        

ii



--------------------------------------------------------------------------------



 



EL PASO ENERGY CORPORATION
STRATEGIC STOCK PLAN
Amended and Restated Effective as of December 3, 1999
SECTION 1 PURPOSES
     The purposes of the El Paso Energy Corporation Strategic Stock Plan (the
“Plan”) are to promote the interests of the Company (as defined below) and its
stockholders by strengthening its ability to attract and retain officers and key
management employees in the employ of the Company and its Subsidiaries (as
defined below) by furnishing suitable recognition of their ability and industry
which contributes materially to the success of the Company in strategic
transactions and to align the interests and efforts of the Company’s officers
and key management employees to the long-term interests of the Company’s
stockholders. The Plan provides for the grant of stock options, limited stock
appreciation rights, stock appreciation rights and restricted stock in
accordance with the terms and conditions set forth below.
SECTION 2 DEFINITIONS
     Unless otherwise required by the context, the following terms when used in
the Plan shall have the meanings set forth in this Section 2:
2.1 Beneficiary
     The person or persons designated by the Participant pursuant to
Section 6.2(f) of this Plan to whom payments are to be paid pursuant to the
terms of the Plan in the event of the Participant’s death.
2.2 Board of Directors
     The Board of Directors of the Company.
2.3 Cause
     The Company may terminate the Participant’s employment for Cause. A
termination for Cause is a termination evidenced by a resolution adopted in good
faith by the Management Committee (or by two-thirds (2/3) of the Board of
Directors in the case of a Management Committee member) that the Participant
(i) willfully and continually failed to substantially perform the Participant’s
duties with the Company (other than a failure resulting from the Participant’s
incapacity due to physical or mental illness) which failure continued for a
period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Participant specifying the
manner in which the Participant has failed to substantially perform or (ii)
willfully engaged in conduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise; provided, however, that no termination of
the Participant’s employment shall

          E1 Paso Energy Corporation       Page 1 Strategic Stock Plan        

 



--------------------------------------------------------------------------------



 



be for Cause as set forth in clause (ii) above until (A) there shall have been
delivered to the Participant a copy of a written notice setting forth that the
Participant was guilty of the conduct set forth in clause (ii) above and
specifying the particulars thereof in detail and (B) the Participant shall have
been provided an opportunity to be heard by the Board of Directors (with the
assistance of the Participant’s counsel if the Participant so desires). No act,
nor failure to act, on the Participant’s part shall be considered “willful”
unless the Participant has acted, or failed to act, with an absence of good
faith and without a reasonable belief that the Participant’s action or failure
to act was in the best interest of the Company. Notwithstanding anything
contained in the Plan to the contrary, no failure to perform by the Participant
after notice of termination is given by the Participant shall constitute Cause.
2.4 Change in Control
     As used in the Plan, a Change in Control shall be deemed to occur (i) if
any person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding securities, (ii) upon the first purchase of the Common Stock
pursuant to a tender or exchange offer (other than a tender or exchange offer
made by the Company), (iii) upon the approval by the Company’s stockholders of a
merger or consolidation, a sale or disposition of all or substantially all of
the Company’s assets or a plan of liquidation or dissolution of the Company, or
(iv) if, during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors cease for any reason
to constitute at least a majority thereof, unless the election or nomination for
the election by the Company’s stockholders of each new director was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
were directors at the beginning of the period. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur if the Company either merges or
consolidates with or into another company or sells or disposes of all or
substantially all of its assets to another company, if such merger,
consolidation, sale or disposition is in connection with a corporate
restructuring wherein the stockholders of the Company immediately before such
merger, consolidation, sale or disposition own, directly or indirectly,
immediately following such merger, consolidation, sale or disposition at least
eighty percent (80%) of the combined voting power of all outstanding classes of
securities of the company resulting from such merger or consolidation, or to
which the Company sells or disposes of its assets, in substantially the same
proportion as their ownership in the Company immediately before such merger,
consolidation, sale or disposition. The acquisition and merger of Tenneco Inc.
shall not constitute a Change in Control under this Plan.

      E1 Paso Energy Corporation   Page 2 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



2.5 Code
     The Internal Revenue Code of 1986, as amended and in effect from time to
time, and the temporary or final regulations of the Secretary of the U.S.
Treasury adopted pursuant to the Code.
2.6 Common Stock
     The Common Stock of the Company, $3 par value per share, or such other
class of shares or other securities as may be applicable pursuant to the
provisions of Section 5.
2.7 Company
     El Paso Energy Corporation, a Delaware corporation.
2.8 Exchange Act
     The Securities Exchange Act of 1934, as amended.
2.9 Fair Market Value
     As applied to a specific date, Fair Market Value shall be deemed to be the
mean between the highest and lowest quoted selling prices at which Common Stock
is sold on such date as reported in the NYSE-Composite Transactions by The Wall
Street Journal on such date, or if no Common Stock was traded on such date, on
the next preceding day on which Common Stock was so traded. Notwithstanding the
foregoing, upon the exercise,
     (a) during the thirty (30) day period following a Change in Control, of a
limited stock appreciation right or stock appreciation right granted in
connection with an option more than six (6) months prior to a Change in Control,
or
     (b) during the seven (7) month period following a Change in Control, of a
limited stock appreciation right or of a stock appreciation right granted in
connection with an option less than six (6) months prior to a Change in Control,
On or after a Change in Control, Fair Market Value on the date of exercise shall
be deemed to be the greater of (i) the highest price per share of Common Stock
as reported in the NYSE-Composite Transactions by The Wall Street Journal during
the sixty (60) day period ending on the day preceding the date of exercise of
the stock appreciation right or limited stock appreciation right, as the case
may be, and (ii) if the Change in Control is one described in clause (ii) or
(iii) of Section 2.4, the highest price per share paid for Common Stock in
connection with such Change in Control.

      E1 Paso Energy Corporation   Page 3 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



2.10 Good Reason
     Good Reason shall mean the occurrence of any of the following events or
conditions, after a Change in Control:
     (a) a change in the Participant’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Participant’s reasonable judgment, represents a substantial reduction of the
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to the Participant of any duties or responsibilities
which, in the Participant’s reasonable judgment, are inconsistent with such
status, title, position or responsibilities; or any removal of the Participant
from or failure to reappoint or reelect the Participant to any of such
positions, except in connection with the termination of the Participant’s
employment for Cause, for Permanent Disability or as a result of his or her
death, or by the Participant other than for Good Reason;
     (b) a reduction in the Participant’s annual base salary;
     (c) the Company’s requiring the Participant (without the consent of the
Participant) to be based at any place outside a thirty-five (35) mile radius of
his or her place of employment prior to a Change in Control, except for
reasonably required travel on the Company’s business which is not materially
greater than such travel requirements prior to the Change in Control;
     (d) the failure by the Company to (i) continue in effect any material
compensation or benefit plan in which the Participant was participating at the
time of the Change in Control or (ii) provide the Participant with compensation
and benefits at least equal (in terms of benefit levels and/or reward
opportunities) to those provided for under each employee benefit plan, program
and practice as in effect immediately prior to the Change in Control (or as in
effect following the Change in Control, if greater);
     (e) any material breach by the Company of any provision of the Plan; or
     (f) any purported termination of the Participant’s employment for Cause by
the Company which does not otherwise comply with the terms of the Plan.
2.11 Management Committee
     A committee consisting of the Chief Executive Officer and such other senior
officers as the Chief Executive Officer shall designate. The Chief Executive
Officer may from time to time remove members from, or add members to, the
Management Committee.

      E1 Paso Energy Corporation   Page 4 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



2.12 Option
     An option which is not intended to meet the requirements of an Incentive
Stock Option as defined in Section 422 of the Code.
2.13 Option Price
     The price per share of Common Stock at which each option is exercisable.
2.14 Participant
     An eligible employee to whom an option, limited stock appreciation right,
stock appreciation right or Restricted Stock is granted under the Plan as set
forth in Section 4.
2.15 Performance Goals
     The Plan Administrator shall establish one or more performance goals
(“Performance Goals”) for each Performance Period in writing. Each Performance
Goal selected for a particular Performance Period shall be a relative or
absolute measure of any one or more of the following (or such other measures as
the Plan Administrator may determine): Total Shareholder Return, operating
income, pre-tax profit, earnings per share, cash flow, return on capital, return
on equity, return on net assets, net income, debt reduction, safety, return on
investment or revenues. The foregoing terms shall have the same meaning as used
in the Company’s financial statements, or if the terms are not used in the
Company’s financial statements, they shall have the meaning generally applied
pursuant to general accepted accounting principles, or as used in the industry,
as applicable.
2.16 Performance Period
     That period of time during which Performance Goals are measured to
determine the vesting or granting of options, limited stock appreciation rights,
stock appreciation rights or Restricted Stock, as the Plan Administrator may
determine.
2.17 Permanent Disability or Permanently Disabled
     A Participant shall be deemed to have become Permanently Disabled for
purposes of the Plan if the Plan Administrator shall find upon the basis of
medical evidence satisfactory to the Plan Administrator that the Participant is
totally disabled, whether due to physical or mental condition, so as to be
prevented from engaging in further employment by the Company or any of its
Subsidiaries, and that such disability will be permanent and continuous during
the remainder of the Participant’s life; provided, that with respect to
Section 16 Insiders such determination shall be made by the Board of Directors,
or the Compensation Committee thereof, if required.

      E1 Paso Energy Corporation   Page 5 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



2.18 Plan Administrator
     The Management Committee (or the Board of Directors or a committee thereof
in the case of Section 16 Insiders, if required), pursuant to Section 3, shall
administer the Plan.
2.19 Restricted Stock
     Common Stock granted under the Plan that is subject to the requirements of
Section 9 and such other restrictions as the Plan Administrator deems
appropriate.
2.20 Rule 16b-3
     Rule 16b-3 of the General Rules and Regulations under the Exchange Act.
2.21 Section 16 Insider
     Any person who is selected by the Plan Administrator to receive options,
limited stock appreciation rights, stock appreciation rights and/or Restricted
Stock pursuant to the Plan and who is subject to the requirements of Section 16
of the Exchange Act, and the rules and regulations promulgated thereunder.
2.22 Subsidiary
     An entity that is designated by the Plan Administrator as a subsidiary for
purposes of the Plan and that is a corporation (or other form of business
association that is treated as a corporation for tax purposes) of which shares
(or other ownership interests) having more than fifty percent (50%) of the
voting power are owned or controlled, directly or indirectly, by the Company so
as to qualify as a “subsidiary corporation” (within the meaning of Section
424(f) of the Code).
2.23 Total Shareholder Return
     The sum of (i) the appreciation or depreciation in the price of a share of
a company’s common stock, and (ii) the dividends and other distributions paid
and/or declared during the applicable Performance Period, expressed as a
percentage basis of the Fair Market Value of such share on the first day of the
applicable Performance Period, as calculated in a manner determined by the Plan
Administrator.
SECTION 3 ADMINISTRATION
     3.1 The Plan shall be administered by the Management Committee, unless the
Board of Directors shall otherwise determine the administrator of the Plan.

      E1 Paso Energy Corporation   Page 6 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



     3.2 Except for the terms and conditions explicitly set forth in the Plan,
the Plan Administrator shall have full authority to construe and interpret the
Plan, to establish, amend and rescind rules and regulations relating to the
Plan, to select persons eligible to participate in the Plan, to grant options,
limited stock appreciation rights, stock appreciation rights and Restricted
Stock thereunder, to administer the Plan, to make recommendations to the Board
of Directors, to take all such steps and make all such determinations in
connection with the Plan and the options, limited stock appreciation rights,
stock appreciation rights and Restricted Stock granted thereunder as it may deem
necessary or advisable, which determination shall be final and binding upon all
Participants. The Plan Administrator shall cause the Company at its expense to
take any action related to the Plan which may be required or necessary to comply
with the provisions of any federal or state law or any regulations issued
thereunder.
     3.3 Each member of the Management Committee acting as Plan Administrator,
while serving as such, shall be considered to be acting in his or her capacity
as an officer of the Company. Members of the Management Committee acting under
the Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross negligence or willful
misconduct in the performance of their duties.
SECTION 4 ELIGIBILITY
     To be eligible for selection by the Plan Administrator to participate in
the Plan, an individual must be an officer or key management employee of the
Company, or of any Subsidiary, as of the date on which the Plan Administrator
grants to such individual an option, limited Stock appreciation right, stock
appreciation right or Restricted Stock or a person who, in the judgment of the
Plan Administrator, holds a position of responsibility and is able to contribute
substantially to the Company’s continued success. Notwithstanding the foregoing,
the Plan Administrator may make a grant under this Plan to individuals who are
not officers or key management employees, provided that the effectiveness of
such grant shall be conditioned upon such individual becoming an officer or key
management employee of the Company or any Subsidiary. Members of the Board of
Directors of the Company who are full-time salaried officers shall be eligible
to participate. Members of the Board of Directors who are not employees are not
eligible to participate in this Plan.
SECTION 5 SHARES AVAILABLE FOR THE PLAN
     5.1 Subject to Section 5.2, the maximum number of shares that may be issued
for which options, limited stock appreciation rights, stock appreciation rights
and Restricted Stock may at any time be granted under the Plan is four million
(4,000,000) shares of Common Stock, from shares held in the Company’s treasury
or out of authorized but unissued shares of the Company, or partly out of each,
as shall be determined by the Plan Administrator, subject to, and reduced by (on
a post-split basis),

      E1 Paso Energy Corporation   Page 7 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



the number of shares of Common Stock awarded prior to the occurrence of a
two-for-one stock split effected by the Company in the form of a 100% stock
dividend on April 1, 1998. Any options, limited stock appreciation rights, stock
appreciation rights and shares of Restricted Stock outstanding under the Plan on
April 1, 1998, shall be adjusted on a two-for-one basis to reflect the stock
dividend. For purposes of this Section 5.1, the aggregate number of shares of
Common Stock issued under this Plan at any time shall equal only the number of
shares actually issued upon exercise or settlement of options, limited stock
appreciation rights, stock appreciation rights or Restricted Stock and not
returned to the Company upon cancellation, expiration or forfeiture (regardless
of whether the holder of such awards received dividends or other economic
benefits) of any such award or delivered (either actually or by attestation) in
payment or satisfaction of the purchase price, exercise price or tax obligation
of the award.
     5.2 In the event of a recapitalization, stock split, stock dividend,
exchange of shares, merger, reorganization, change in corporate structure or
shares of the Company or similar event, the Board of Directors, upon the
recommendation of the Plan Administrator, may make appropriate adjustments in
the number of shares authorized for the Plan and, with respect to outstanding
options, limited stock appreciation rights, stock appreciation rights, and
Restricted Stock, the Plan Administrator may make appropriate adjustments in the
number of shares and the Option Price.
SECTION 6 STOCK OPTIONS
     6.1 Options may be granted to eligible employees in such number, and at
such times during the term of the Plan as the Plan Administrator shall
determine, the Plan Administrator taking into account the duties of the
respective employees, their present and potential contributions to the success
of the Company, and such other factors as the Plan Administrator shall deem
relevant in accomplishing the purposes of the Plan. The granting of an option
shall take place when the Plan Administrator by resolution, written consent or
other appropriate action determines to grant such an option to a particular
Participant at a particular price. Each option shall be evidenced by a written
instrument delivered by or on behalf of the Company containing provisions not
inconsistent with the Plan.
     6.2 All options granted under the Plan shall be subject to the following
terms and conditions:
     (a) Option Price
     The Option Price shall be the Fair Market Value of the Common Stock on the
date the option is granted, unless otherwise determined by the Plan
Administrator.

      E1 Paso Energy Corporation   Page 8 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



     (b) Duration of Options
     Options shall be exercisable at such time and under such conditions as set
forth in the option grant, but in no event shall any option be exercisable later
than the tenth anniversary of the date of its grant.
     (c) Exercise of Options
     Subject to Section 6.2(j), a Participant may not exercise an option until
the Participant has completed one (1) year of continuous employment with the
Company or any of its Subsidiaries from and including the date on which the
option is granted, or such shorter or longer period as the Plan Administrator
may determine in a particular case. This requirement is waived in the event of
death or Permanent Disability of a Participant before such period of continuous
employment is completed and may be waived or modified in the agreement
evidencing the option or by written notice to the Participant from the Plan
Administrator. Thereafter, shares of Common Stock covered by an option may be
purchased at one time or in such installments over the balance of the option
period as may be provided in the option grant. Any shares not purchased on the
applicable installment date may be purchased thereafter at any time prior to the
final expiration of the option. To the extent that the right to purchase shares
has accrued thereunder, options may be exercised from time to time by written
notice to the Company setting forth the number of shares with respect to which
the option is being exercised.
     (d) Payment
     The purchase price of shares purchased under options shall be paid in full
to the Company upon the exercise of the option by delivery of consideration
equal to the product of the Option Price and the number of shares purchased (the
“Purchase Price”). Such consideration may be either (i) in cash or (ii) at the
discretion of the Plan Administrator, in Common Stock already owned by the
Participant for at least six (6) months, or any combination of cash and Common
Stock. The Fair Market Value of such Common Stock as delivered shall be valued
as of the day prior to delivery. The Plan Administrator can determine at the
time the option is granted that additional forms of payment will be permitted.
To the extent permitted by the Plan Administrator and applicable laws and
regulations (including, but not limited to, federal tax and securities laws,
regulations and state corporate law), an option may also be exercised by
delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds to pay the Purchase Price. A Participant shall have none of the
rights of a stockholder until the shares of Common Stock are issued to the
Participant.
     If specifically authorized in the option grant, a Participant may elect to
pay all or a portion of the Purchase Price by having shares of Common Stock with
a

      E1 Paso Energy Corporation   Page 9 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



Fair Market Value equal to all or a portion of the Purchase Price be withheld
from the shares issuable to the Participant upon the exercise of the option;
provided that such shall be permitted of a Participant who is a Section 16
Insider only if approved in advance by the Board of Directors or Plan
Administrator, if required by Section 16, and rules promulgated thereunder, of
the Exchange Act. The Fair Market Value of such Common Stock as is withheld
shall be determined as of the same day as the exercise of the option.
     Notwithstanding any other provision in this Plan to the contrary and unless
the Plan Administrator shall otherwise determine, in the event of a “cashless”
exercise, and for that purpose only under this Plan, a Participant’s
compensation shall be equal to the difference between the actual sales price
received for the underlying Common Stock and the Option Price. For all other
purposes under this Plan, the Fair Market Value shall be the value against which
compensation is determined.
     (e) Restrictions
     The Plan Administrator shall determine and reflect in the option grant,
with respect to each option, the nature and extent of the restrictions, if any,
to be imposed on the shares of Common Stock which may be purchased thereunder,
including, but not limited to, restrictions on the transferability of such
shares acquired through the exercise of such options for such periods as the
Plan Administrator may determine and, further, that in the event a Participant’s
employment by the Company, or a Subsidiary, terminates during the period in
which such shares are nontransferable, the Participant shall be required to sell
such shares back to the Company at such prices as the Plan Administrator may
specify in the option. In addition, the Plan Administrator may require that a
Participant who wants to effectuate a “cashless” exercise of options be required
to sell the shares of Common Stock acquired in the associated exercise to the
Company, or in the open market through the use of a broker selected by the
Company, at such price and on such terms as the Plan Administrator may determine
at the time of grant, or otherwise.
     (f) Nontransferability of Options
     Options granted under the Plan and the rights and privileges conferred
thereby shall not be subject to execution, attachment or similar process and may
not be transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will or by the applicable laws of
descent and distribution. Notwithstanding the foregoing and only as provided by
the Plan Administrator or the Company, as applicable, options may be transferred
to a Participant’s immediate family members, directly or indirectly or by means
of a trust, corporate entity or partnership (a person who thus acquires this
option by such transfer, a “Permitted Transferee”). A transfer of an option may
only be effected by the Company at the request of the Participant and shall
become

      E1 Paso Energy Corporation   Page 10 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



effective upon the Permitted Transferee agreeing to such terms as the Plan
Administrator may require and only when recorded in the Company’s record of
outstanding options. In the event an option is transferred as contemplated
hereby, the option may not be subsequently transferred by the Permitted
Transferee except a transfer back to the Participant or by will or the laws of
descent and distribution. A transferred option may be exercised by a Permitted
Transferee to the same extent as, and subject to the same terms and conditions
as, the Participant (except as otherwise provided herein), as if no transfer had
taken place. As used herein, “immediate family” shall mean, with respect to any
person, such person’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, and shall include adoptive
relationships. In the event of exercise of a transferred option by a Permitted
Transferee, any amounts due to (or to be withheld by) the Company upon exercise
of the option shall be delivered by (or withheld from amounts due to) the
Participant, the Participant’s estate or the Permitted Transferee, in the
reasonable discretion of the Company.
     In addition, to the extent permitted by applicable law and Rule 16b-3, the
Plan Administrator may permit a recipient of a Nonqualified Option to designate
in writing during the Participant’s lifetime a Beneficiary to receive and
exercise the Participant’s options in the event of such Participant’s death (as
provided in Section 6.2(i)). Except as otherwise provided for herein, if any
Participant attempts to transfer, assign, pledge, hypothecate or otherwise
dispose of any option under the Plan or of any right or privilege conferred
thereby, contrary to the provisions of the Plan or such option, or suffers the
sale or levy or any attachment or similar process upon the rights and privileges
conferred hereby, all affected options held by such Participant shall be
immediately forfeited.
     (g) Purchase for Investment
     The Plan Administrator shall have the right to require that each
Participant or other person who shall exercise an option under the Plan, and
each person into whose name shares of Common Stock shall be issued pursuant to
the exercise of an option, represent and agree that any and all shares of Common
Stock purchased pursuant to such option are being purchased for investment only
and not with a view to the distribution or resale thereof and that such shares
will not be sold except in accordance with such restrictions or limitations as
may be set forth in the option. This Section 6.2(g) shall be inoperative during
any period of time when the Company has obtained all necessary or advisable
approvals from governmental agencies and has completed all necessary or
advisable registrations or other qualifications of shares of Common Stock as to
which options may from time to time be granted.

      E1 Paso Energy Corporation   Page 11 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



     (h) Termination of Employment
     Upon the termination of a Participant’s employment for any reason other
than death or Permanent Disability, the Participant’s option shall be
exercisable only to the extent that it was then exercisable and, unless the term
of the options expires sooner, such options shall expire according to the
following schedule; provided, that the Plan Administrator may at any time
determine in a particular case that specific limitations and restrictions under
the Plan shall not apply:
     (i) Retirement
     The option shall expire, unless exercised, thirty-six (36) months after the
Participant’s retirement from the Company or any Subsidiary.
     (ii) Disability
     The option shall expire, unless exercised, thirty-six (36) months after the
Participant’s Permanent Disability.
     (iii) Termination
     Subject to subparagraph (iv) below, the option shall expire, unless
exercised, not later than thirty-six (36) months, as specified in the grant
letter, after a Participant resigns or is terminated as an employee of the
Company or any of its Subsidiaries, unless the Plan Administrator shall have
determined in a specific case that the option should expire sooner or should
terminate when the Participant’s employment status ceases.
     (iv) Termination Following a Change in Control
     The option shall expire, unless exercised, thirty-six (36) months after a
Participant’s termination of employment (other than a termination by the Company
for Cause or a voluntary termination by the Participant other than for Good
Reason) following a Change in Control, provided that said termination of
employment occurs within two (2) years following a Change in Control.
     (v) All Other Terminations
     Notwithstanding subparagraphs (iii) and (iv) above, the option shall expire
upon termination of employment for Cause.
     (i) Death of Participant
     Upon the death of a Participant, whether during the Participant’s period of
employment or during the thirty-six (36) month period referred to in Sections

      E1 Paso Energy Corporation   Page 12 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



6.2(h)(i), (ii) and (iii), the option shall expire, unless the original term of
the option expires sooner, twelve (12) months after the date of the
Participant’s death, unless the option is exercised within such twelve
(12) month period by the Participant’s Beneficiary, legal representatives,
estate or the person or persons to whom the deceased’s option rights shall have
passed by will or the laws of descent and distribution; provided, that the Plan
Administrator shall determine in a particular case that specific limitations and
restrictions under the Plan shall not apply. Notwithstanding any other Plan
provisions pertaining to the times at which options may be exercised, no option
shall continue to be exercisable, pursuant to Section 6.2(h) or this
Section 6.2(i), at a time that would violate the maximum duration of
Section 6.2(b).
     (j) Change in Control
     Notwithstanding other Plan provisions pertaining to the times at which
options may be exercised, all outstanding options, to the extent not then
currently exercisable, shall become exercisable in full upon the occurrence of a
Change in Control. In addition, no option shall continue to be exercisable at a
time that would violate the maximum duration of Section 6.2(b).
     (k) Deferral Election
     A Participant may elect irrevocably (at a time and in the manner determined
by the Plan Administrator or the Company, as appropriate) at any time prior to
exercising an option granted under the Plan that issuance of shares of Common
Stock upon exercise of such option and/or associated stock appreciation right
shall be deferred until a pre-specified date in the future or until the
Participant ceases to be employed by the Company or any of its Subsidiaries, as
elected by the Participant. After the exercise of any such option and prior to
the issuance of any deferred shares, the number of shares of Common Stock
issuable to the Participant shall be credited to the deferred stock account (or
such other account(s) as the Management Committee shall deem necessary and
appropriate) under a memorandum deferred account established pursuant to the
Company’s then-existing Deferred Compensation Plan (as it may be further
amended) (the “Deferred Compensation Plan”), and any dividends or other
distributions paid on the Common Stock (or its equivalent) shall be deemed
reinvested in additional shares of Common Stock (or its equivalent) until all
credited deferred shares shall become issuable pursuant to the Participant’s
election, unless the Management Committee of the Deferred Compensation Plan
shall otherwise determine.
SECTION 7 STOCK APPRECIATION RIGHTS
     7.1 The Plan Administrator may grant stock appreciation rights to
Participants in connection with any option granted under the Plan, either at the
time of the grant of such option or at any time thereafter during the term of
the option. Such stock appreciation rights shall cover the same shares covered
by the options (or such lesser

      E1 Paso Energy Corporation   Page 13 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



number of shares of Common Stock as the Plan Administrator may determine) and
shall, except as provided in Section 7.3, be subject to the same terms and
conditions as the related options and such further terms and conditions not
inconsistent with the Plan as shall from time to time be determined by the Plan
Administrator.
     7.2 Each stock appreciation right shall entitle the holder of the related
option to surrender to the Company unexercised the related option, or any
portion thereof, and to receive from the Company in exchange therefor an amount
equal to the excess of the Fair Market Value of one share of Common Stock on the
date the right is exercised over the Option Price per share times the number of
shares covered by the option, or portion thereof, which is surrendered. Payment
shall be made in shares of Common Stock valued at Fair Market Value as of the
date the right is exercised, or in cash, or partly in shares and partly in cash,
at the discretion of the Plan Administrator; provided, however, that payment
shall be made solely in cash with respect to a stock appreciation right which is
exercised within seven (7) months following a Change in Control. Stock
appreciation rights may be exercised from time to time upon actual receipt by
the Company of written notice stating the number of shares of Common Stock with
respect to which the stock appreciation right is being exercised. The value of
any fractional shares shall be paid in cash.
     7.3 Stock appreciation rights are subject to the following restrictions:
     (a) Each stock appreciation right shall be exercisable at such time or
times as the option to which it relates shall be exercisable, or at such other
times as the Plan Administrator may determine; provided, however, that such
right shall not be exercisable until the Participant shall have completed a six
(6) month period of continuous employment with the Company or any of its
Subsidiaries immediately following the date on which the stock appreciation
right is granted. In the event of death or Permanent Disability of a Participant
during employment but before the Participant has completed such period of
continuous employment, such stock appreciation right shall be exercisable; but
only within the period specified in the related option. In the event of a Change
in Control, the requirement that a Participant shall have completed a six
(6) month period of continuous employment is waived with respect to a
Participant who is employed by the Company at the time of the Change in Control
but who, within the six (6) month period, voluntarily terminates employment for
Good Reason or is terminated by the Company other than for Cause.
     (b) Except in the event of a Change in Control, the Plan Administrator in
its sole discretion may approve or deny in whole or in part a request to
exercise a stock appreciation right. Denial or approval of such request shall
not require a subsequent request to be similarly treated by the Plan
Administrator.
     (c) The right of a Participant to exercise a stock appreciation right shall
be canceled if and to the extent the related option is exercised. To the extent

      E1 Paso Energy Corporation   Page 14 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



that a stock appreciation right is exercised, the related option shall be deemed
to have been surrendered unexercised and canceled.
     (d) A holder of stock appreciation rights shall have none of the rights of
a stockholder until shares of Common Stock, if any, are issued to such holder
pursuant to such holder’s exercise of such rights.
     (e) The acquisition of Common Stock pursuant to the exercise of a stock
appreciation right shall be subject to the same restrictions as would apply to
the acquisition of Common Stock acquired upon acquisition of the related option,
as set forth in Section 6.2.
SECTION 8 LIMITED STOCK APPRECIATION RIGHTS
     8.1 The Plan Administrator may grant limited stock appreciation rights to
Participants in connection with any options granted under the Plan, either at
the time of the grant of such option or at any time thereafter during the term
of the option. Such limited stock appreciation rights shall cover the same
shares covered by the options (or such lesser number of shares of Common Stock
as the Plan Administrator may determine) and shall, except as provided in
Section 8.3, be subject to the same terms and conditions as the related options
and such further terms and conditions not inconsistent with the Plan as shall
from time to time be determined by the Plan Administrator.
     8.2 Each limited stock appreciation right shall entitle the holder of the
related option to surrender to the Company the unexercised portion of the
related option and to receive from the Company in exchange therefor an amount in
cash equal to the excess of the Fair Market Value of one (1) share of Common
Stock on the date the right is exercised over the Option Price per share times
the number of shares covered by the option, or portion thereof, which is
surrendered.
     8.3 Limited stock appreciation rights are subject to the following
restrictions:
     (a) Each limited stock appreciation right shall be exercisable in full for
a period of seven (7) months following the date of a Change in Control
regardless of whether the holder is employed by the Company or any of its
Subsidiaries on the date the right is exercised; provided. Limited stock
appreciation rights shall be exercisable only to the same extent and subject to
the same conditions as the options related thereto are exercisable, as provided
in Section 6.2(j).
     (b) The right of a Participant to exercise a limited stock appreciation
right shall be canceled if and to the extent the related option is exercised. To
the extent that a limited stock appreciation right is exercised, the related
option shall be deemed to have been surrendered unexercised and canceled.

      E1 Paso Energy Corporation   Page 15 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



SECTION 9 RESTRICTED STOCK
     9.1 Restricted Stock may be granted to Participants in such number and at
such times during the term of the Plan as the Plan Administrator shall
determine, the Plan Administrator taking into account the duties of the
respective Participants, their present and potential contributions to the
success of the Company, and such other factors as the Plan Administrator shall
deem relevant in accomplishing the purposes of the Plan. The granting of
Restricted Stock shall take place when the Plan Administrator by resolution,
written consent or other appropriate action determines to grant such Restricted
Stock to a particular Participant. Each grant shall be evidenced by a written
instrument delivered by or on behalf of the Company containing provisions not
inconsistent with the Plan. The Participant receiving a grant of Restricted
Stock shall be recorded as a stockholder of the Company. Each Participant who
receives a grant of Restricted Stock shall have all the rights of a stockholder
with respect to such shares (except as provided in the restrictions on
transferability), including the right to vote the shares and receive dividends
and other distributions; provided, however, that no Participant awarded
Restricted Stock shall have any right as a stockholder with respect to any
shares subject to the Participant’s Restricted Stock grant prior to the date of
issuance to the Participant of a certificate or certificates for such shares, or
before the effective date of any book entry form, as applicable.
     9.2 A grant of Restricted Stock shall entitle a Participant to receive, on
the date or dates designated by the Plan Administrator, upon payment to the
Company of the par value of the Common Stock in a manner determined by the Plan
Administrator, the number of shares of Common Stock selected by the Plan
Administrator. The Plan Administrator may require, under such terms and
conditions as it deems appropriate or desirable, that the certificates for
Restricted Stock delivered under the Plan may be held in custody by a bank or
other institution, or that the Company may itself hold such shares in custody
until the Restriction Period (as defined in Section 9.3) expires or until
restrictions thereon otherwise lapse, and may require, as a condition of any
issuance of Restricted Stock that the Participant shall have delivered a stock
power endorsed in blank relating to the shares of Restricted Stock.
     9.3 During a period of years following the date of grant, as determined by
the Plan Administrator, which shall in no event be less than one (1) year and/or
until the required Performance Goals are achieved, if applicable (the
“Restriction Period”), the Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of by the
recipient, except in the event of death or Permanent Disability, the transfer to
the Company as provided under the Plan or the Plan Administrator’s waiver or
modification of such restrictions in the agreement evidencing the grant of
Restricted Stock, or by resolution of the Plan Administrator adopted at any
time.
     9.4 Except as provided in Section 9.5 or 9.6, or as determined by the Plan
Administrator, if a Participant terminates employment with the Company for any
reason before the expiration of the Restriction Period, all shares of Restricted
Stock still subject

      E1 Paso Energy Corporation   Page 16 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



to restriction shall be forfeited by the Participant to the Company. In
addition, in the event of any attempt by the Participant to sell, exchange,
transfer, pledge or otherwise dispose of shares of Restricted Stock in violation
of the terms of the Plan, such shares shall be forfeited to the Company.
     9.5 The Restriction Period for any Participant shall be deemed to end and
all restrictions on shares of Restricted Stock shall lapse, upon the
Participant’s death or Permanent Disability or any termination of employment
determined by the Plan Administrator to end the Restriction Period.
     9.6 The Restriction Period for any Participant shall be deemed to end and
all restrictions on shares of Restricted Stock shall terminate immediately upon
a Change in Control.
     9.7 When the restrictions imposed by Section 9.3 expire or otherwise lapse
with respect to one or more shares of Restricted Stock, the Company shall
deliver to the Participant (or the Participant’s legal representative,
Beneficiary or heir) one (1) share of Common Stock for each share of Restricted
Stock. At that time, the agreement referred to in Section 9.1, as it relates to
such shares, shall be terminated.
     9.8 Subject to Section 9.2, a Participant entitled to receive Restricted
Stock under the Plan shall be issued a certificate for such shares. Such
certificate shall be registered in the name of the Participant, and shall bear
an appropriate legend reciting the terms, conditions and restrictions, if any,
applicable to such shares and shall be subject to appropriate stop-transfer
orders.
     9.9 A Participant may elect irrevocably (at a time and in the manner
determined by the Plan Administrator or the Company, as appropriate), prior to
vesting of Restricted Stock, that the Participant relinquishes any and all
rights in the shares of Restricted Stock in exchange for an interest in the
Deferred Compensation Plan and receipt of such shares shall be deferred until a
pre-specified date in the future or until the Participant ceases to be employed
by the Company or any of its Subsidiaries, as elected by the Participant. At the
time the restrictions lapse on the shares of Restricted Stock (as specified at
the time of grant, or otherwise if changed by the Plan Administrator), the
number of shares of Common Stock issuable to the Participant shall be credited
to the deferred stock account (or such other account(s) as the Management
Committee shall deem necessary and appropriate) under a memorandum deferred
account established pursuant to the Deferred Compensation Plan, and any
dividends or other distributions paid on the Common Stock (or its equivalent)
shall be deemed reinvested in additional shares of Common Stock (or its
equivalent) until all credited deferred shares shall become issuable pursuant to
the Participant’s election, unless the Management Committee of the Deferred
Compensation Plan shall otherwise determine.

      E1 Paso Energy Corporation   Page 17 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



SECTION 10 REGULATORY APPROVALS AND LISTING
     10.1 The Company shall not be required to issue any certificate for shares
of Common Stock upon the exercise of an option or a stock appreciation right
granted under the Plan, with respect to a grant of Restricted Stock:
     (a) obtaining any approval or ruling from the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Company, in its sole discretion, shall determine to be necessary or
advisable;
     (b) listing of such shares on any stock exchange on which the Common Stock
may then be listed; or
     (c) completing any registration or other qualification of such shares under
any federal or state laws, rulings or regulations of any governmental body which
the Company, in its sole discretion, shall determine to be necessary or
advisable.
     All certificates, or book-entry accounts, for shares of Common Stock
delivered under the Plan shall also be subject to such stop-transfer orders and
other restrictions as the Plan Administrator may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which Common Stock is then listed and any applicable
federal or State securities laws, and the Plan Administrator may cause a legend
or legends to be placed on any such certificates, or notations on such
book-entry accounts, to make appropriate reference to such restrictions. The
foregoing provisions of this paragraph shall not be effective if and to the
extent that the shares of Common Stock delivered under the Plan are covered by
an effective and current registration statement under the Securities Act of
1933, as amended, or if and so long as the Plan Administrator determines that
application of such provisions as no longer required or desirable. In making
such determination, the Plan Administrator may rely upon an opinion of counsel
for the Company.
SECTION 11 EFFECTIVE DATE AND TERM OF PLAN
     The Plan was originally adopted by the Board of Directors effective as of
June 19, 1996. The Board amended and restated the Plan effective as of
December 3, 1999, and also effective as of August 1, 1998, in connection with
the reorganization of the Company into a holding company structure whereby El
Paso Energy Corporation became the publicly held company and El Paso Natural Gas
Company became a wholly owned subsidiary. This Plan was assumed by El Paso
Energy Corporation pursuant to an Assignment and Assumption Agreement effective
as of August 1, 1998, by and between El Paso Energy Corporation and El Paso
Natural Gas Company. Options, limited stock appreciation rights, stock
appreciation rights and Restricted Stock may be granted pursuant to the Plan
from time to time within the period commencing upon adoption of
      

El Paso Energy Corporation   Page 18 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



the Plan by the Board of Directors and ending ten (10) years after the of such
adoption. Options, limited stock appreciation rights, stock appreciation rights
and Restricted Stock theretofore granted may extend beyond that date and the
terms and conditions of the Plan shall continue to apply thereto and to shares
of Common Stock acquired thereunder. To the extent required for compliance with
Rule 16b-3, shares of Common Stock underlying options, limited stock
appreciation rights, stock appreciation rights, Restricted Stock and Common
Stock granted to Section 16 Insiders may not be sold until a date at least six
(6) months after the date of such grant.
SECTION l2 GENERAL PROVISIONS
     12.1 Nothing contained in the Plan, or in any option, limited stock
appreciation right, stock appreciation right or Restricted Stock granted
pursuant to the Plan, shall confer upon any employee any right with respect to
continuance of employment by the Company or a Subsidiary, nor interfere in any
way with the right of the Company or a Subsidiary to terminate the employment of
such employee at any time with or without assigning any reason therefor.
     12.2 Grants, vesting or payment of stock options, limited stock
appreciation rights, stock appreciation rights or Restricted Stock shall not be
considered as part of a Participant’s salary or used for the calculation of any
other pay, allowance, pension or other benefit unless otherwise permitted by
other benefit plans provided by the Company or its Subsidiaries, or required by
law or by contractual obligations of the Company or its Subsidiaries.
     12.3 The right of a Participant or Beneficiary to the payment of any
compensation under the Plan may not be assigned, transferred, pledged or
encumbered, nor shall such right or other interests be subject to attachment,
garnishment, execution or other legal process.
     12.4 Leaves of absence for such periods and purposes conforming to the
personnel policy of the Company, or of its Subsidiaries, as applicable, shall
not be deemed terminations or interruptions of employment, unless a Participant
commences a leave of absence from which he or she is not expected to return to
active employment with the Company or its Subsidiaries.
     12.5 In the event a Participant is transferred from the Company to a
Subsidiary, or vice versa, or is promoted or given different responsibilities,
the stock options, limited stock appreciation rights, stock appreciation rights
and Restricted Stock granted to the Participant prior to such date shall not be
affected. Notwithstanding the foregoing or any other provision in this Plan, in
the event a Participant becomes an officer or director of the Company subject to
Section 16(b) of the Exchange Act, the Plan Administrator may take any and all
action necessary to prevent any violation of Section 16(b), including, but not
limited to, accelerating the vesting of options, rights or Restricted Stock,
canceling any unvested options, rights or Restricted Stock and/or requiring the
Participant to
      

El Paso Energy Corporation   Page 19 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



exercise any and all vested options or rights at such times as the Plan
Administrator may determine.
     12.6 The Plan shall be construed and governed in accordance with the laws
of the State of Texas, except that it shall be construed and governed in
accordance with applicable federal law in the event that such federal law
preempts state law.
     12.7 Appropriate provision shall be made for all taxes required to be
withheld in connection with the exercise, grant or other taxable event with
respect to options, limited stock appreciation rights, stock appreciation
rights, Restricted Stock and Performance Units under the applicable laws and
regulations of any governmental authority, whether federal, state or local and
whether domestic or foreign, including, but not limited to, the required
withholding of a sufficient number of shares of Common Stock otherwise issuable
to a Participant to satisfy the said required minimum tax withholding
obligations. Unless otherwise provided in the grant, a Participant is permitted
to deliver shares of Common Stock (including shares acquired pursuant to the
exercise of an option or stock appreciation right other than the option or stock
appreciation right currently being exercised, to the extent permitted by
applicable regulations) for payment of withholding taxes on the exercise of an
option, stock appreciation right, or limited stock appreciation right, upon the
grant or vesting of Restricted Stock. At the election of the Plan Administrator
or, subject to approval of the Plan Administrator at its sole discretion, at the
election of a Participant, shares of Common Stock may be withheld from the
shares issuable to the Participant upon the exercise of an option or stock
appreciation right or upon the vesting of the Restricted Stock to satisfy tax
withholding obligations. The Fair Market Value of Common Stock as delivered
pursuant to this Section 12.7 shall be valued as of the day prior to delivery,
and shall be calculated in accordance with Section 2.9.
     Any Participant that makes a Section 83(b) election under the Code shall,
within ten (10) days of making such election, notify the Company in writing of
such election and shall provide the Company with a copy of such election form
filed with the Internal Revenue Service.
     Tax advice should be obtained by the Participant prior to the Participant’s
(i) entering into any transaction under or with respect to the Plan,
(ii) designating or choosing the times of distributions under the Plan, or
(iii) disposing of any shares of Common Stock issued under the Plan.
     12.8 Any amounts (deferred or otherwise) to be paid to Participants
pursuant to the Plan are unfunded obligations. Neither the Company nor any
Subsidiary is required to segregate any monies from its general funds, to create
any trusts or to make any special deposits with respect to this obligation. The
Management Committee, in its sole discretion, may direct the Company to share
with its subsidiaries the costs of a portion of the incentive awards paid to
Participants who are executives of those companies. Beneficial ownership of any
investments, including trust investments which the Company may make to fulfill
this obligation, shall at all times remain in the Company. Any
      

El Paso Energy Corporation   Page 20 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



investments and the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or a fiduciary relationship
between the Plan Administrator, the Management Committee, the Company or any
Subsidiary and a Participant, or otherwise create any vested or beneficial
interest in any Participant or the Participant’s Beneficiary or the
Participant’s creditors in any assets of the Company or its Subsidiaries
whatsoever. The Participants shall have no claim against the Company for any
changes in the value of any assets which may be invested or reinvested by the
Company with respect to the Plan.
SECTION 13 COMPLIANCE WITH RULE 16b-3
     The Company’s intention is that, so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, with respect to awards granted to or held by Section 16 Insiders, the Plan
shall comply in all respects with Rule 16b-3, or with any other exemption
available pursuant to Section 16 of the Exchange Act or rules thereunder, and,
if any Plan provision is later found not to be in compliance with Rule 16b-3,
that provision shall be deemed modified as necessary to meet the requirements of
Rule 16b-3.
     Notwithstanding anything in the Plan to the contrary, the Board of
Directors, in its absolute discretion, may bifurcate the Plan so as to restrict,
limit or condition the use of any provision of the Plan to Participants who are
Section 16 Insiders without so restricting, limiting or conditioning the Plan
with respect to other Participants.
SECTION 14 AMENDMENT, TERMINATION OR DISCONTINUANCE OF THE PLAN
     14.1 Subject to the Board of Directors and Section 14.2, the Plan
Administrator may from time to time make such amendments to the Plan as it may
deem proper and in the best interest of the Company, including, but not limited
to, any amendment necessary to ensure that the Company may obtain any regulatory
approval referred to in Section 10; provided, however, that no change in any
option, limited stock appreciation right, stock appreciation right or Restricted
Stock theretofore granted may be made without the consent of the Participant
which would impair the right of the Participant to acquire or retain Common
Stock or cash that the Participant may have acquired as a result of the Plan.
     14.2 The Board of Directors may at any time suspend the operation of or
terminate the Plan with respect to any shares of Common Stock or rights which
are not at that time subject to option, limited stock appreciation right, stock
appreciation right or grant of Restricted Stock.
      

El Paso Energy Corporation   Page 21 Strategic Stock Plan    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be amended and
restated effective as of December 3, 1999.

            EL PASO ENERGY CORPORATION
      By:    /s/ Joel Richards III          Joel Richards III        Executive
Vice President     

Attest:

     
/s/ David L. Siddall
 
Corporate Secretary
   

      

El Paso Energy Corporation   Page 22 Strategic Stock Plan    

 